DETAILED ACTION
Response to Amendment
	In response to preliminary amendment filed on 9/18/2020, claims 12, 21- 23 and 25- 31 are cancelled, claims 1- 6, 8- 9, 11, 13- 16, 18, 20 and 24 are amended. Claims 1- 11, 13- 20, 24 are pending for examinations.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 24 is drawn to a “computer readable medium”.  The specification does not clearly limit the utilization of a non-transitory computer-readable recording medium and, thus does not constitute functional descriptive material.  Therefore, when the broadest reasonable interpretation of a claim covers a transitory signal per se, which does not fall into any of the 4 categories of invention (i.e. process, machine, manufacture, or composition of matter), the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 9- 10, 13- 15 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Duchscher et al (US 2006/0274747), hereafter Rob.

	Regarding claim 1, Rob teaches an apparatus comprising:
	circuitry configured to insert at least one link layer request message into a data stream to be transmitted with the apparatus, wherein the data stream corresponds to an application and comprises a plurality of data parts, and wherein the at least one link layer request message requests a status of a transmission of a first data part of the plurality of data parts from a first communication protocol of the apparatus ([0654], choose link layer ack implies that the link layer request message is sent); 
	circuitry configured to receive a link layer response message indicative of the status of the transmission of the first data part from the first communication protocol; and 
([0667], “if the link layer ack is used, the sender retries up to 3 times until the destination acks the packets,. After each transmission, the sender will timeout in 100ms”).

	Regarding claim 2, Rob teaches as per claim 1, wherein the link layer response message comprises one of: a first value acknowledging the first data part has been transmitted by a modem of the apparatus; or a second value indicating the first data part was not transmitted and/or that the status of the transmission cannot be provided ([0667], ACK response message must have one value for ACK and another value for NACK).

	Regarding claim 3, Rob teaches as per claim 1, wherein the circuitry configured to control the flow of the data stream is configured for: causing a next data part of the data stream be transmitted when the link layer response message acknowledges the transmission of the first data part, and causing the next part of the data stream to be skipped when the link layer response message fails to acknowledge transmission of the first data part of the application ([0667], “if the link layer ack is used, the sender retries up to 3 times until the destination acks the packets,. After each transmission, the sender will timeout in 100ms”).

	Regarding claim 6, Rob teaches as per claim 1,  wherein the received link layer response message is generated in response to determining with a second 

	Regarding claims 9, Rob teaches as per claim 1, wherein the data stream comprises a video stream such that each of the plurality of data parts of the data stream comprises a video frame (Rob, [0001]-[0002], video and/or audio streaming).

	Regarding claims 10, Rob teaches as per claim 1, wherein the video stream is a real-time video stream (Rob, [0004], real-time streaming of MPEG files).

	Regarding claim 13, Rob teaches a method comprising:
	inserting at least one link layer request message into a data stream to be transmitted with the apparatus, wherein the data stream corresponds to an application and comprises a plurality of data parts, and wherein the at least one link layer request message requests a status of a transmission of a first data part of the plurality of data parts from a first communication protocol of the apparatus ([0654], choose link layer ack implies that the link layer request message is sent); 
	receiving a link layer response message indicative of the status of the transmission of the first data part from the first communication protocol; and 
	controlling a flow of the data stream based on the link layer response message ([0667], “if the link layer ack is used, the sender retries up to 3 times until the destination acks the packets,. After each transmission, the sender will timeout in 100ms”).

	Regarding claim 14, Rob teaches as per claim 13, wherein the link layer response message comprises one of: a first value acknowledging the first data part has been transmitted by a modem of the apparatus; or a second value indicating the first data part was not transmitted and/or that the status of the transmission cannot be provided ([0667], ACK response message must have one value for ACK and another value for NACK).

	Regarding claim 15, Rob teaches as per claim 13, wherein the circuitry configured to control the flow of the data stream is configured for: causing a next data part of the data stream be transmitted when the link layer response message acknowledges the transmission of the first data part, and causing the next part of the data stream to be skipped when the link layer response message fails to acknowledge transmission of the first data part of the application ([0667], “if the link layer ack is used, the sender retries up to 3 times until the destination acks the packets,. After each transmission, the sender will timeout in 100ms”).

	Regarding claim 24, Rob teaches a computer readable medium comprising program instructions for causing an apparatus to perform at least the following:
	inserting at least one link layer request message into a data stream to be transmitted with the apparatus, wherein the data stream corresponds to an application ([0654], choose link layer ack implies that the link layer request message is sent); 
	receiving a link layer response message indicative of the status of the transmission of the first data part from the first communication protocol; and 
	controlling a flow of the data stream based on the link layer response message ([0667], “if the link layer ack is used, the sender retries up to 3 times until the destination acks the packets,. After each transmission, the sender will timeout in 100ms”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4- 5, 16- 17 are rejected under 35 U.S.C. 103 as being unpatentable over Duchscher et al (US 2006/0274747), hereafter Rob in view of Jung et al (US 2006/0209838). 
	
Regarding claims 4, Rob teaches as per claim 1, but Rob is silent about wherein the apparatus is further configured to perform: estimating a transmission delay of the data stream based on a first time value associated with the link layer response message wherein the link layer response message indicates that the first data part has been transmitted, and a second time value associated with a further link layer response message wherein the further link layer response message indicates that a next part of the data stream has been transmitted. However Jung teaches the above limitation (page 3, see Eq 8: formula for Ackdiff(k)). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Jung with the teachings of Rob to make system more effective. Having a mechanism wherein estimating a transmission delay of the data stream based on a first time value associated with the link layer response message wherein the link layer response message indicates that the first data part has been transmitted, and a second time value associated with a further link layer response message wherein the further link layer response message indicates that a next part of the data stream has been transmitted; greater way congestion control can be carried out in the communication system.

	Regarding claims 5, Rob in view of Jung teaches as per claim 4, wherein the apparatus is further configured to perform: adjusting a transmission rate of the data stream based at least on the estimated transmission delay (Jung, [0041]-[0043], also see Eq 7 and Eq 8; It’s noted that Bestimated is calculated by AckedBits(k) /Ackdiff(k);  Ackdiff(k) correspond to the delay recited in Claim 4).

	Regarding claims 16, Rob teaches as per claim 13, but Rob is silent about estimating a transmission delay of the data stream based on a first time value associated with the link layer response message wherein the link layer response message indicates that the first data part has been transmitted, and a second time value associated with a further link layer response message wherein the further link layer response message indicates that a next part of the data stream has been transmitted. However Jung teaches the above limitation (page 3, see Eq 8: formula for Ackdiff(k)). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Jung with the teachings of Rob to make system more effective. Having a mechanism wherein estimating a transmission delay of the data stream based on a first time value associated with the link layer response message wherein the link layer response message indicates that the first data part has been transmitted, and a second time value associated with a further link layer response message wherein the further link layer response message indicates that a next part of the data stream has been transmitted; greater way congestion control can be carried out in the communication system.

	Regarding claims 17, Rob in view of Jung teaches as per claim 16, further comprising: adjusting a transmission rate of the data stream based at least on the estimated transmission delay (Jung, [0041]-[0043], also see Eq 7 and Eq 8; It’s noted .

Claims 6- 7, 18- 19 are rejected under 35 U.S.C. 103 as being unpatentable over Duchscher et al (US 2006/0274747), hereafter Rob in view of Dinan (US 2013/0010641). 

Regarding claims 6, Rob teaches as per claim 1, wherein the received link layer response message is generated in response to determining with the apparatus a transmission opportunity for the first data part (Rob, [0667], the ack response message must be generated after the transmission of data; the transmission data begins at the determining the transmission opportunity for the data). 
But Rob is silent about determining with a second communication protocol of the apparatus a transmission opportunity for the first data part.
Dinan teaches determining by a second communication protocol of the apparatus a transmission opportunity for the first data part ([0116], “MAC notifies RLC when a transmission opportunity becomes available, including the size of total number of RLC PDUs …”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Dinan with the teachings of Rob to make system more effective. Having a mechanism about determining with a second communication protocol of the apparatus a 

	Regarding claims 7, Rob in view of Dinan teaches as per claim 6, wherein the first communication protocol is a packet data convergence protocol (Dinan, [0024], “PDCP”), and wherein the second communication protocol is a radio link control protocol (Dinan, [0024], “RLC”).

Regarding claims 18, Rob teaches as per claim 13, wherein the received link layer response message is generated in response to determining with the apparatus a transmission opportunity for the first data part (Rob, [0667], the ack response message must be generated after the transmission of data; the transmission data begins at the determining the transmission opportunity for the data). 
But Rob is silent about determining with a second communication protocol of the apparatus a transmission opportunity for the first data part.
Dinan teaches determining by a second communication protocol of the apparatus a transmission opportunity for the first data part ([0116], “MAC notifies RLC when a transmission opportunity becomes available, including the size of total number of RLC PDUs …”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Dinan with the teachings of Rob to make system more effective. Having a mechanism about determining with a second communication protocol of the apparatus a 

	Regarding claims 19, Rob in view of Dinan teaches as per claim 18, wherein the first communication protocol is a packet data convergence protocol (Dinan, [0024], “PDCP”), and wherein the second communication protocol is a radio link control protocol (Dinan, [0024], “RLC”).

Claims 8, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Duchscher et al (US 2006/0274747), hereafter Rob in view of Belghoul et al (US 2018/0227960). 

	Regarding claims 8, Rob teaches as per claim 1, wherein the received link layer response message are not transmitted by a modem of the apparatus (the received response message is clearly not transmitted by the receiving apparatus) but Rob is silent about the at least one message are not transmitted by a modem of the apparatus; however Belghoul teaches at least one message are not transmitted by a modem of the apparatus ([0128], there are two modems in the UE device, the first one for first radio access technology and the other modem is for the second RAT; the transmission only go through one modem not the other). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Belghoul with the teachings of Rob to make system more standardized. Having a mechanism wherein at least one message are not transmitted 

	Regarding claims 20, Rob teaches as per claim 13, wherein the received link layer response message are not transmitted by a modem of the apparatus (the received response message is clearly not transmitted by the receiving apparatus) but Rob is silent about the at least one message are not transmitted by a modem of the apparatus; however Belghoul teaches at least one message are not transmitted by a modem of the apparatus ([0128], there are two modems in the UE device, the first one for first radio access technology and the other modem is for the second RAT; the transmission only go through one modem not the other). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Belghoul with the teachings of Rob to make system more standardized. Having a mechanism wherein at least one message are not transmitted by a modem of the apparatus; greater way standardized approach can be carried out in the communication system.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Duchscher et al (US 2006/0274747), hereafter Rob in view of Chu et al (US 2010/0165907). 

	Regarding claim 11, Rob teaches as per claim 9, but Rob fails to teach about wherein inserting the apparatus is configured to insert the at least one link layer request message comprising: inserting the at least one link layer request message comprises: a second link layer request message after each video frame in the data stream; however 

conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970.  The examiner can normally be reached on 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468